SCHEDULE 14C INFORMATION Information Statement Pursuant to Section14(c) of the Securities Exchange Act of 1934 (Amendment No. ) Check the appropriate box: ¨ Preliminary Information Statement ¨ Confidential, for Use of the Commission Only as permitted by Rule 14c-6(e)(2) x Definitive Information Statement NEUBERGER BERMAN ALTERNATIVE FUNDS (Name of Registrant as Specified in Its Charter) Payment of filing fee (Check the appropriate box): x No fee required. ¨ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined.) Proposed maximum aggregate value of transaction: Total fee paid: ¨ Fee paid with preliminary materials. ¨ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: Neuberger Berman Alternative Funds Neuberger Berman Absolute Return Multi-Manager Fund 605 Third Avenue New York, New York 10158-0180 800-877-9700 INFORMATION STATEMENT DATED JULY 29, 2013 WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND US A PROXY IMPORTANT NOTICE REGARDING THE AVAILABILITY OF INFORMATION STATEMENT The Information Statement is available at www.nb.com. The purpose of this Information Statement is to provide you with information about new subadvisers for the Neuberger Berman Absolute Return Multi-Manager Fund (“Fund”), a series of Neuberger Berman Alternative Funds (the “Trust”). The information in this document should be considered to be an Information Statement for purposes of Schedule 14C under the Securities Exchange Act of 1934, as amended. You may obtain an additional copy of the Fund’s Prospectus or Statement of Additional Information, or its most recent Annual Report or Semi-Annual Report, free of charge, by writing to the Trust at the address shown above, by calling 1-800-877-9700 or by visiting the Trust’s website at www.nb.com.This Information Statement is being mailed on or about July 29, 2013 to shareholders of record as of July 19, 2013. BACKGROUND Neuberger Berman Management LLC (the “Manager”), located at 605 Third Avenue, 2nd Floor, New York, NY 10158, is the Fund’s investment manager, administrator, and distributor. The Manager engages NB Alternative Investment Management LLC (the “Adviser”), located at 605 Third Avenue, 22nd Floor, New York, NY 10158, as investment adviser to choose the Fund’s investments and handle its day-to-day business, including the oversight of the investment activities of the subadvisers of the Fund (“Subadvisers”).The Adviser allocates Fund assets to Subadvisers whose strategy the Adviser believes, when combined to form a single portfolio, can provide attractive risk-adjusted returns over the long term. The Manager and the Fund have obtained an exemptive order from the Securities and Exchange Commission (“SEC”) that permits the Manager and Adviser to engage additional unaffiliated Subadvisers, and to enter into and materially amend existing or future subadvisory agreements with unaffiliated Subadvisers, upon the approval of the Trust’s Board of Trustees (“Board”), without obtaining shareholder approval. Accordingly, the Manager is able, subject to the approval of the Board, to appoint and replace Subadvisers and to amend subadvisory agreements without obtaining shareholder approval. - 2 - At meetings held on February 27, 2013, March 21, 2013, and April 23-24, 2013, the Board, including the Trustees who are not “interested persons” (as that term is defined in the Investment Company Act of 1940, as amended (“1940 Act”)) of the Trust, the Manager or the Adviser (“Independent Trustees”), considered and unanimously approved the Manager’s proposal to appoint Good Hill Partners LP (“Good Hill”) and Lazard Asset Management LLC (“Lazard”), respectively, as Subadvisers to allocated portions of the Fund. The Manager’s proposal was based on certain factors, including, but not limited to, the desire to add new Subadvisers that would complement the current investment strategies of the Fund’s other Subadvisers by offering greater style diversification. The other current Subadvisers to the Fund are Cramer Rosenthal McGlynn, LLC, GAMCO Asset Management Inc., Levin Capital Strategies, L.P., MacKay Shields LLC, Sound Point Capital Management, L.P., Turner Investments, L.P., and Visium Asset Management, LP. For investment management services, the Fund pays the Manager a management fee.The addition of the new Subadvisers will not result in a change to the management fee paid by the Fund. The following table shows the management fee paid to the Manager and the subadvisory fees paid by the Manager to the Fund’s Subadvisers during the fiscal period ended October 31, 2012. Management Fee Paid to the Manager Management Fees Paid to the Manager as a % of Average
